Citation Nr: 1820254	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  15-21 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence was obtained to reopen a service connection claim for adenocarcinoma with unknown primary and metastasis to the liver.

2.  Entitlement to service connection for adenocarcinoma with unknown primary and metastasis to the liver.

3.  Entitlement to service connection for peripheral neuropathy to the right upper extremity.

4.  Entitlement to service connection for peripheral neuropathy to the left upper extremity.

5.  Entitlement to service connection for peripheral neuropathy to the right lower extremity.

6.  Entitlement to service connection for peripheral neuropathy to the left lower extremity.

7.  Entitlement to a rating in excess of 30 percent prior to October 15, 2015, for posttraumatic stress disorder (PTSD) and a rating in excess of 50 percent after October 15, 2015.

8.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Washington Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1958 to July 1961 and from May 1963 to May 1980.  He had service in the Republic of Vietnam from September 1966 to September 1967 and from September 1970 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in June 2013 and August 2014 by the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).  A March 2016 rating decision granted an increased 50 percent rating for PTSD, effective from October 15, 2015.  
In January 2018, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

Although the RO adjudicated a service connection issue on the merits for soft tissue sarcoma, a December 2005 rating action denied service connection for liver cancer and addressed the diagnosis of adenocarcinoma with unknown primary and metastasis to the liver.  A review of the record shows the claims clearly involve or arise from the same event or disease.  The Board is required to determine whether new and material evidence has been presented when a claim has been previously disallowed based upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, the Board has listed the issue on the title page as whether new and material evidence has been submitted to reopen the claim for service connection and has identified the issue involved as adenocarcinoma with unknown primary and metastasis to the liver.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  An appeal from a December 2005 rating decision that denied service connection for adenocarcinoma with metastasis to the liver was not perfected.

2.  Evidence added to the record since the December 2005 rating decision raises a reasonable possibility of substantiating the previously denied claim.

3.  Adenocarcinoma with unknown primary and metastasis to the liver was not manifest during or within one year of active service discharge; and, the preponderance of the evidence fails to establish that it is etiologically related to service including as a result of exposure to herbicide agents.


4.  Peripheral neuropathy to the right upper extremity disability was not manifest during service; an organic disease of the nervous system was not manifest within one year of active service discharge; an early-onset peripheral neuropathy is not shown; and, the preponderance of the evidence fails to establish that a present peripheral neuropathy disability is etiologically related to service or to a service-connected disability.

5.  Peripheral neuropathy to the left upper extremity disability was not manifest during service; an organic disease of the nervous system was not manifest within one year of active service discharge; an early-onset peripheral neuropathy is not shown; and, the preponderance of the evidence fails to establish that a present peripheral neuropathy disability is etiologically related to service or to a service-connected disability.

6.  Peripheral neuropathy to the right lower extremity disability was not manifest during service; an organic disease of the nervous system was not manifest within one year of active service discharge; an early-onset peripheral neuropathy is not shown; and, the preponderance of the evidence fails to establish that a present peripheral neuropathy disability is etiologically related to service or to a service-connected disability.

7.  Peripheral neuropathy to the left lower extremity disability was not manifest during service; an organic disease of the nervous system was not manifest within one year of active service discharge; an early-onset peripheral neuropathy is not shown; and, the preponderance of the evidence fails to establish that a present peripheral neuropathy disability is etiologically related to service or to a service-connected disability.

8.  Prior to October 15, 2015, the Veteran's PTSD was manifested by no more than an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, panic attacks less than weekly, chronic sleep impairment, or mild memory loss.

9.  Effective from October 15, 2015, the Veteran's PTSD was manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms including suicidal ideation.

10.  The Veteran's service-connected disabilities have rendered him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The December 2005 rating decision, which denied the Veteran's claim of entitlement to service connection for adenocarcinoma with unknown primary and metastasis to the liver, is final. 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2017).

2.  New and material evidence was received, and the claim for entitlement to service connection for adenocarcinoma with unknown primary and metastasis to the liver is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for adenocarcinoma with unknown primary and metastasis to the liver have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

4.  The criteria for service connection for peripheral neuropathy to the right upper extremity have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

5.  The criteria for service connection for peripheral neuropathy to the left upper extremity have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

6.  The criteria for service connection for peripheral neuropathy to the right lower extremity have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

7.  The criteria for service connection for peripheral neuropathy to the left lower extremity have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

8.  The criteria for a rating in excess of 30 percent for PTSD prior to October 15, 2015, have not been met.  38 U.S.C. §§ 1155, 5107 (2012), 38 C.F.R. §§ 4.1, 4.3, 4.130, Diagnostic Code 9411 (2017).

9.  The criteria for an increased 70 percent rating for PTSD effective from October 15, 2015, have been met.  38 U.S.C. §§ 1155, 5107 (2012), 38 C.F.R. §§ 4.1, 4.3, 4.130, Diagnostic Code 9411 (2017).

10.  The criteria for a TDIU have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 4.16(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issue with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

New and Material Evidence Claim

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017). 

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination as to whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

A December 2005 rating decision denied service connection for adenocarcinoma with unknown primary and metastasis to the liver.  The RO essentially determined that there was no evidence that the Veteran had a cancer that could be related to his active service, to include exposure to herbicide agents. The Veteran submitted a notice of disagreement and a statement of the case was issued in September 2006.  The Veteran did not perfect the appeal nor was new and material evidence received after the statement of the case and within a year of the rating decision.  Therefore, the December 2005 rating decision became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).  

The evidence added to the record since the September 2006 statement of the case and December 2005 rating decision includes new information from the Veteran concerning his claim.  The medical evidence added to the record includes a February 2014 VA pathology report noting a biopsy of a liver core was consistent with metastatic adenocarcinoma and that a staining pattern of the tumor cells was consistent with metastatic carcinoma from the gastrointestinal tract and pancreas.  A February 2017 VA treatment report noted an assessment of metastatic adenocarcinoma of unknown primary with possible original tumor type including primary lung, cholangio, colon, and pancreatic.

This evidence was not previously considered and it raises a reasonable possibility of substantiating the claim.  The previously denied claim as to this matter is reopened.

Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  When aggravation of a nonservice-connected condition is proximately due to or a result of a service-connected disability a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Certain chronic diseases, including malignant tumors and organic diseases of the nervous system, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017).  

Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  Disorders, including certain cancers (such as respiratory cancers, lung, bronchus, larynx, or trachea), soft-tissue sarcomas, and acute and subacute peripheral neuropathy (PN), if manifest to a degree of 10 percent or more for a herbicide exposed Veteran may be presumed service connected.  38 U.S.C. § 1116 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i). 

The requirement that neuropathy (for presumptive acute and subacute PN) must resolve within two years under 38 C.F.R. §§ 3.307(a)(6), 3.309(e) was revised effective September 6, 2013.  78 Fed. Reg. 54763 (Sep. 6, 2013).  It was noted that the National Academy of Sciences (NAS) had determined that the evidence did not support an association between herbicide exposure and delayed-onset PN, defined as having its onset more than one year after exposure.  VA has also determined that digestive cancers (including esophagus, stomach, colon-rectum, small intestine, and anus), hepatobiliary (liver, gallbladder, and bile ducts)  and pancreatic cancers, pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs, renal cancers(kidney and renal pelvis), and chronic peripheral nervous system disorders such as late-onset PN (but excluding early-onset PN), have no positive associated with herbicide exposure.  See M21-1, IV.ii.2.C.3.k.  


Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disability is not included as a presumptive disability, direct service connection may nevertheless be established by evidence demonstrating that the disability was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Malignant tumors are a qualifying chronic disease.  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2017).

The Veteran contends, in essence, that he has adenocarcinoma with unknown primary and metastasis to the liver as a result of service, to include as a result of service in Vietnam and exposure to tactical herbicides and/or as secondary to his service-connected type II diabetes mellitus.  He also contends that he has peripheral neuropathy to the upper and lower extremities as a result of service, either as a result of herbicide exposure and/or chemotherapy for cancer treatment.  At his January 2018 hearing he testified that peripheral neuropathy symptoms in his feet had existed for 30 to 40 years and in his hands for 18 years.  

Service treatment records are negative for complaint, diagnosis, or treatment for symptoms associated with adenocarcinoma of any type or peripheral neuropathy to the upper and lower extremities.  In his January 1980 report of medical history at retirement the Veteran denied having had a tumor, growth, cyst, or cancer and denied any neuritis.  

VA treatment records show that a June 2005 pathology report included a diagnosis of non-small cell carcinoma.  It was noted the findings were most consistent with a poorly differentiated adenocarcinoma.  The immunohistochemical staining pattern was an unusual one and that the neoplasm expressed villin which was seen in gastrointestinal, pancreatic, and pulmonary primaries and in bladder adenocarcinomas.  It was noted, however, that no staining was seen in a marker of pulmonary and thyroid origin and that hepatocellular carcinoma appeared to be unlikely.  A June 2005 report noted the Veteran noted having had a history of some pain in the right upper quadrant with a negative ultrasound study in 1999 and normal liver function tests in December 2003.  The examiner provided a diagnosis of adenocarcinoma with unknown primary and metastasis to the liver.  However, based upon colonoscopy findings it was unlikely that the colon was primary site.  It was noted there was no abnormality to the pancreas or lungs.  

A January 2006 VA progress noted the Veteran was trying to implicate Agent Orange in the causation for his cancer.  The examiner noted adenocarcinoma of unknown primary often is found to have lung primary carcinoma upon autopsy.  It was asserted that if lung carcinomas were an Agent Orange-related cancer, that it was reasonable to state that adenocarcinoma of unknown primary is also related to Agent Orange.  

VA treatment records dated in September 2012 noted a new diagnosis of diabetes mellitus and peripheral neuropathy that was likely due to previous chemotherapy.  The diabetes was also a potentially contributing factor to the neuropathy.  However, a March 2013 VA diabetic sensory motor peripheral neuropathy examination found a diagnosis of diabetic peripheral neuropathy was not warranted.  It was noted the Veteran reported he developed numbness and tingling in the hands and feet during his 2005 chemotherapy treatment.  An April 2012 treatment report had noted his neuropathy persisted after his treatment was stopped.  The examiner stated that the Veteran's neuropathy was not due to his diabetes mellitus as it clearly preceded it and that it was due to his prior chemotherapy.  It was further noted that he had mild diabetes mellitus of less than one year's duration and that there was no present aggravation of his neuropathy due to diabetes mellitus.  

A February 2014 VA surgical pathology report found a liver biopsy was consistent with metastatic carcinoma.  The examiner stated that the staining pattern was consistent with metastatic carcinoma from the gastrointestinal tract and pancreas and was less likely a pulmonary or bladder adenocarcinoma.  A February 2016 VA medical statement noted that, while cancer was identified in the Veteran's liver and the biopsy was consistent with adenocarcinoma metastatic from an unknown primary site, it was not primary liver cancer or hepatocellular carcinoma.  A February 2017 VA treatment report noted an assessment of metastatic adenocarcinoma of unknown primary with possible original tumor type including primary lung, cholangio, colon, and pancreatic.

Based upon the evidence of record, the Board finds that the Veteran's adenocarcinoma with unknown primary and metastasis to the liver was not manifest during or within one year of active service discharge.  The evidence also weighs against the finding that his cancer is etiologically related to service including as a result of herbicide exposure.  The Veteran is shown to have had extensive combat service in Vietnam and his exposure to tactical herbicides is conceded as consistent with the circumstance of his service.  The persuasive evidence, however, demonstrates no respiratory cancer or soft-tissue sarcoma for which presumptive service connection may be granted.  

Consideration has been given to the January 2006 VA medical examiner's statement that it was reasonable to relate the Veteran's adenocarcinoma of unknown primary to his Agent Orange exposure because autopsies had often found lung primary carcinoma after such diagnoses had been provided.  However, a February 2014 surgical pathology study found the Veteran's adenocarcinoma was less likely a pulmonary carcinoma and was consistent with metastatic carcinoma from the gastrointestinal tract and pancreas.  The Board finds the February 2014 study is persuasive and that it is also consistent with the findings of the July 2005 examiner that there was no evidence of lung abnormality.  Indeed, the February 2014 report was based on objective findings/results of a pathology as opposed to the January 2006 statement, which was based on more generalized findings.  Similarly, the February 2017 VA examiner's opinion noting a possible original tumor type including primary to the lung is also found to warrant a lesser degree of probative weight that the February 2014 study as it was based upon a less comprehensive review of the pertinent medical evidence.  The overall evidence of record is persuasive that the Veteran's adenocarcinoma with unknown primary and metastasis to the liver is not etiologically related to service including as a result of herbicide exposure.  

The evidence is also against a finding that peripheral neuropathy to the upper or lower extremities manifested during service or that an organic disease of the nervous system was not manifest within one year of active service discharge.  There is similarly no evidence of a diagnosis of early-onset peripheral neuropathy. Although the Veteran testified in January 2018 that he had a 30 to 40 year history of neuropathy symptoms in the feet, he denied having had any such symptoms in his January 1980 report of medical history upon retirement examination and upon VA examination in March 2013 he reported having developed numbness and tingling in the hands and feet in 2005. The preponderance of the evidence also fails to establish that a present peripheral neuropathy disability is etiologically related to service or to a service-connected disability.  Instead, the examiner found that the Veteran's neuropathy was due to his prior chemotherapy and specifically found that it clearly preceded his onset of diabetes mellitus and had not been aggravated by diabetes mellitus.  The March 2013 VA examiner's opinions are found to be persuasive and based upon adequate rationale.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another, provided an adequate basis is provided.  Owens v. Brown, 7 Vet. App. 429 (1995).  However, "the Board may not prefer a VA medical opinion over a private medical opinion solely because the VA examiner reviewed the claims file."  Id.  The level of training, education, and experience of the person conducting the examination is a factor that, if the Board affords more or less weight to the report because of that reason, must be thoroughly explained in its decision.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996)).

Consideration has also been given to the Veteran's personal assertion that he has residuals of cancer and peripheral neuropathy as a result of service including tactical herbicide exposure.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The disabilities at issue are not conditions that are readily amenable to lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board acknowledges that the Veteran is competent to report observable symptoms, but there is no indication that he is competent to etiologically link any such symptoms to a current diagnosis.  He is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating such disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  

In conclusion, the Board finds that service connection for adenocarcinoma with unknown primary and metastasis to the liver and peripheral neuropathy to the upper or lower extremities is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claims.

Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2017).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2017).  

When rating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (2017). 

During the course of this appeal, the rating criteria were revised to update references pertinent to the American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders (5th ed.) (DSM-5).  Those changes included removal of the multi-axis system, Global Assessment of Functioning (GAF) score method of assessment, but did not invalidate the previously reported GAF scores.  No additional substantive revisions have been made to VA's General Rating Formula for Mental Disorders.  See 80 Fed. Reg. 14,308 (Mar. 19, 2015).  

Under the Diagnostic and Statistical Manual for Mental Disorders (4th ed.) (DSM-IV), the GAF score was previously described for VA purposes as a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores ranging between 61 to 70 indicated mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning "pretty well," and has some meaningful interpersonal relationships.  Scores between 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Diagnostic Code 9411 governs ratings for PTSD.  A 10 percent rating is assigned when a veteran's PTSD causes occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  

A 30 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent evaluation is assigned when a veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.

A 100 percent rating is assigned when a veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." It was also noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.

The Veteran contends that his PTSD was more severe than represented by the 30 percent rating that was assigned prior to October 15, 2015.  In statements and testimony in support of the claim he asserted that he had stopped working, in part, because of his PTSD.  His request for an increased rating was received by VA on March 11, 2014.  

VA treatment records dated in February 2014 noted the Veteran reported he had a decrease in his nightmares and described his mood as "pretty good."  He denied suicidal ideation.  The diagnoses included PTSD and mild neurocognitive disorder, unspecified.  

VA examination in July 2014 included a diagnosis of PTSD with depression.  It was noted the Veteran reported his PTSD symptoms had increased since he learned that a friend burned to death two weeks earlier in a motor vehicle accident.  He reported he had last worked full time in 2005 and retired medically due to his cancer diagnosis.  The examiner found the Veteran's level of occupational and social impairment was best described as with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  Chronic sleep impairment was found to be a symptom attributable to his PTSD.  No other symptoms were found to be attributable to his PTSD.  The examiner stated he had a moderate to severe overall emotional impairment, and moderate social impairment due to his tendency to isolate from others and due to his discomfort being around groups of people.  

VA treatment records dated October 15, 2015, noted the Veteran reported an increase in PTSD symptoms including recurring passive suicidal ideation.  He had no set plan and it was noted he had no significant history of violence or reported homicidal ideation.  

VA examination in March 2016 included a diagnosis of PTSD with depression.  It was noted the Veteran reported having more social isolation, nightmares, and avoidance behavior with depression and thoughts of suicide after severe nightmares.  The examiner found the Veteran's level of occupational and social impairment was best described as with reduced reliability and productivity.  The symptoms noted that actively applied to the diagnosis were depressed mood, anxiety, suspiciousness, chronic sleep impairment, impaired judgment, and suicidal ideation.  The examiner stated he had a moderate to severe social, emotional, and occupational impairment.  It was noted he reported an increase in his anger control difficulties, his need to socially isolate, and his lack of impulse control when he became easily agitated by being around others.  

Based upon the evidence of record, the Board finds that prior to October 15, 2015, the Veteran's service-connected PTSD was manifested by no more than an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as depression and chronic sleep impairment.  The overall evidence of record does not demonstrate that his PTSD caused occupational and social impairment with reduced reliability and productivity due to PTSD symptoms.  In fact, in February 2014 the Veteran indicated his mood was good.  As noted, it is not simply the psychiatric symptoms a veteran experiences, but how those symptoms impact his/her occupational and social impairment.  Vazquez-Claudio, 713 F.3d at 118; Mauerhan, 16 Vet. App. at 442.  The mere presence of certain symptoms alone does not mandate a higher rating.  Here, the available VA medical reports are adequate and persuasive, and the evidence demonstrates that the assigned 30 percent rating is appropriate for the period at issue.  Therefore, entitlement to a rating in excess of 30 percent prior to October 15, 2015, is not warranted.

The Board finds, however, that effective from October 15, 2015, the Veteran's PTSD was manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms including suicidal ideation.  The Veteran reported having had an increase in PTSD symptoms including recurring passive suicidal ideation during VA treatment on October 15, 2015.  The Board finds that the March 2016 VA examiner's finding as to suicidal ideation to be persuasive that the Veteran's PTSD increased in severity as of October 15, 2015.  See Bankhead v. Shulkin, 29 Vet. App. 10 (2017) (the actual effects of suicidal ideation on occupational and social situation must be considered to determine the severity of that symptom).  Therefore, an increased 70 percent rating, but no higher, is warranted effective from October 15, 2015.

The theory of entitlement to a higher rating under the provisions of 38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran nor reasonably raised by the facts found by the Board.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  

TDIU

A total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  

It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a) (2017).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a) (2017).  A Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  Age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2017).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating alone is a recognition that the impairment makes it difficult to obtain/keep employment. The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  TDIU is to be awarded based on the judgment of the rating agency.  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

The Veteran contends, in essence, that he is unemployable due to his service-connected disabilities.  In his May 2016 TDIU application he reported he had completed four years of high school and that he last worked in school maintenance in 2002.  A statement from his former employer noted he last worked in June 2005.

Notwithstanding the increase in rating assigned for the Veteran's PTSD, he has met the schedular criteria for a TDIU since he filed his claim for an increased rating in March 2014.  See 38 C.F.R. § 4.16(a).  Service connection was established for PTSD with depression (30 percent), coronary artery disease (30 percent), type II diabetes mellitus (20 percent), bilateral hearing loss (10 percent), tinnitus (10 percent), surgical scar to the right lower extremity (10 percent), and surgical scar to the chest (0 percent).  For purposes of determining TDIU, the 10 percent rating assigned for the surgical scar of the right lower extremity is combined with the 30 percent rating assigned for his coronary artery disease (CAD), status post coronary artery bypass graft (CABG), due to the fact the surgery on the right leg was performed as part of the CABG.  Both disabilities share a common etiology/injury.  Such means that the Veteran had a combined rating of 70 percent with a single disability (CAD and the scar) rated at least 40 percent.

The Board finds the evidence is persuasive that the Veteran is not capable of substantially gainful employment due to his service-connected disabilities.  The March 2016 VA examiner found he had a moderate to severe social, emotional, and occupational impairment.  The Board finds that overall the evidence demonstrates that his service-connected disabilities preclude gainful employment.  Therefore, entitlement to a TDIU is warranted.
	(ORDER ON NEXT PAGE)
ORDER

The application to reopen a service connection claim for adenocarcinoma with unknown primary and metastasis to the liver is granted.

Entitlement to service connection for adenocarcinoma with unknown primary and metastasis to the liver is denied.

Entitlement to service connection for peripheral neuropathy to the right upper extremity is denied.

Entitlement to service connection for peripheral neuropathy to the left upper extremity is denied.

Entitlement to service connection for peripheral neuropathy to the right lower extremity is denied.

Entitlement to service connection for peripheral neuropathy to the left lower extremity is denied.

Entitlement to a rating in excess of 30 percent prior to October 15, 2015, for PTSD is denied.

An increased 70 percent rating effective October 15, 2015, for PTSD is granted, subject to the regulations governing the payment of monetary awards.

Entitlement to a TDIU is granted, subject to the regulations governing the payment of monetary awards.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


